Citation Nr: 1726004	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-47 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013, the Veteran and his significant other testified before the undersigned in a Board hearing in Waco, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in March 2014, at which time it was remanded for further development.  Subsequently, in August 2016, the Board denied service connection for a right shoulder disability and a right knee disability.  The Veteran appealed the Board's August 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued an order granting a Joint Motion for Remand (JMR), and vacated the Board's August 2016 decision.  Specifically, the JMR determined that the Board erred in declining to remand to provide the Veteran VA examinations on the basis that the evidence did not demonstrate a diagnosis of a current right shoulder or right knee disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran testified that he injured his right shoulder and right knee in an October 1966 motor vehicle accident while in service.  The Veteran further testified that he has continued to experience problems with his right shoulder and right knee since the in-service accident.  03/21/2013 VBMS, Hearing Testimony.  Accordingly, the AOJ should provide the Veteran with VA examinations to determine whether he has a current right shoulder and right knee disorder, and the etiology of any diagnosed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (stating that "[t]his is a low threshold").

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess whether he has a current right shoulder disorder and, if so, its etiology.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders associated with the right shoulder that are currently present (or present during the period of March 3, 2009 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For each diagnosed right shoulder disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 18, 1967.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess whether he has a current right knee disorder and, if so, its etiology.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders associated with the right knee that are currently present (or present during the period of March 3, 2009 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For each diagnosed right knee disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 18, 1967.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any claim on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



